 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     MIGUEL S. STRASSNER,
11                                                         Case No.: 2:18-cv-01500-APG-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                                   [Docket No. 20]
     COMMISSIONER OF SOCIAL SECURITY
14   ADMINISTRATION,
15          Defendant(s).
16         Pending before the Court is a stipulation to extend the deadline for Plaintiff to file his
17 opening motion. Docket No. 20. The stipulation is defective.
18         First, the stipulation does not provide a signature block for use if the Court approves the
19 relief sought. See Local Rule IA 6-2.1
20         Second, and more significantly, the stipulation is again premised on problems facing the
21 “Appellate Attorney Writer.” Docket No. 20 at 1; see also Docket No. 18 (seeking an extension
22 because the “Appellate Attorney Writer” had several other briefs due). Attorneys who practice
23 law in this District must generally be admitted here or must seek permission to appear pro hac
24 vice. See Local Rules IA 11-1, 11-2. It is unclear whether the unidentified “Appellate Attorney
25 Writer” is inappropriately practicing law in this Court without permission to do so. It is also
26 unclear why the actual attorneys of record (Richard Harris and Joshua Harris) cannot themselves
27
          1
            It is also less than ideal for an attorney who has been given two months to file an opening
28 motion to wait to seek an extension of that deadline until the day of the deadline itself.

                                                    1
 1 draft the opening motion so that the Court’s deadline can be met. It is generally not good cause
 2 for an extension to indicate that one of several attorneys is facing scheduling difficulties.
 3         Notwithstanding the above, and as a one-time courtesy, the Court will GRANT the
 4 stipulation and EXTEND the deadline to file the opening motion to January 19, 2019. NO
 5 FURTHER EXTENSIONS WILL BE GRANTED.
 6         IT IS SO ORDERED.
 7         Dated: December 17, 2018
 8                                                                ______________________________
                                                                  Nancy J. Koppe
 9                                                                United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
